Title: From George Washington to James McHenry, 4 June 1796
From: Washington, George
To: McHenry, James


        
          [4 June 1796]
        
        Return the enclosed as soon as Mr Ross (under strong injunctions) have read it—Never put papers, improper to be seen, under a cover sealed with a Wafer—At any time, but especially when wet, the contents m⟨ay⟩ be seen and the cover closed ⟨mutilated⟩ without suspicion, or appearan⟨ce⟩ of being opened.
        
          G: W——n
        
      